                                            Case 3:20-mj-70824-LB Document 3 Filed 06/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                  Case No. 20-mj-70824-MAG (LB)
                                                         Plaintiff,
                                   8
                                                                                               Charging District's Case No.
                                                  v.
                                   9
                                                                                               2:18-cr-00769-CJC
                                  10     JOSE LUIS MIRANDA,
                                                         Defendant.
                                  11

                                  12                              COMMITMENT TO ANOTHER DISTRICT
Northern District of California
 United States District Court




                                  13           The defendant has been ordered to appear in the Central District of California forthwith.

                                  14   The defendant may need an interpreter for this language: Not Required.

                                  15           The defendant:           ( ) will retain an attorney.

                                  16                                    (X) is requesting court-appointed counsel.

                                  17           The defendant remains in custody after the initial appearance.

                                  18

                                  19           IT IS ORDERED: The United States Marshal must transport the defendant forthwith,

                                  20   together with a copy of this order, to the charging district and deliver the defendant to the United

                                  21   States Marshal for that district, or to another officer authorized to receive the defendant. The

                                  22   Marshal or officer of the charging district should immediately notify the United States Attorney

                                  23   and the Clerk of the Clerk for that district of the defendant's arrival so that further proceedings

                                  24   may be promptly scheduled. The Clerk of this district must promptly transmit the papers and any

                                  25   bail to the charging district.

                                  26   Dated: June 23, 2020
                                                                                           ______________________________________
                                  27                                                       LAUREL BEELER
                                                                                           United States Magistrate Judge
                                  28
